COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00290-CV
 Style:                  Jeffrey A. Harberson v. Brianne Strickland
 Date motion filed*:     January 14, 2019
 Type of motion:         Third Motion to Extend Time to File Brief
 Party filing motion:    Pro se Appellant Jeffrey A. Harberson
 Document to be filed:   Appellant’s Brief

Is appeal accelerated?     No.

 If motion to extend time:
        Original due date:                July 30, 2018
        Number of extensions granted:          2     Current Due Date: November 28, 2018
        Date Requested:                   N/A

Ordered that motion is:
       Granted
             If document is to be filed, document due: February 13, 2019.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _No appellant’s brief has been filed in this case or in appellate cause No. 14-18-
      00449-CV. Accordingly, the Court grants appellant’s third motion to extend time to file
      appellant’s brief, but no further extensions will be granted, and this Court will dismiss
      this appeal for want of prosecution if no brief is timely filed by February 13, 2019. See
      TEX. R. APP. P. 42.3(b).__________________________________________________

Judge’s signature: ____/s/ Laura C. Higley_________
                   x Acting individually       Acting for the Court
Date: __January 24, 2019_________